EXHIBIT 13 Rule 14a-3 Annual Report PRESIDENT’S MESSAGE To Our Shareholders: The year of 2011 was marked by progress and improved levels of profitability, tempered by continuing high levels of loan losses and credit-related expenses, declining real estate values, and a Michigan economy that continues to struggle despite some notable improvements.I would like to briefly review our 2011 earnings results, outline the principal factors that will impact 2012 earnings, provide our view regarding capital and future cash dividends, and discuss the bank regulatory environment which is having a substantial impact on our industry. 2011 Earnings Net income available to our common shareholders improved from $2.1 million in 2010 to over $3.9 million in 2011, an increase of over 85%.However, our most important measure of financial success is our Return on Average Shareholders' Equity which was 3.75% in 2011 - a level well below both acceptable and our historical rate of return.High levels of loan losses, legal fees, and expenses related to collecting, securing, maintaining, and disposing of collateral obtained in satisfaction of borrower's obligations continue to heavily impact earnings.On a positive note, the level of non-performing assets appears to have stabilized, and if so, many of these costs should decline in the future. Despite the low level of interest rates we have focused on building our core deposit base throughout the company, and we are pleased to report that deposits which we consider core now provide over 98% of our funding.Core deposits through most interest rate cycles are provided at lower cost to the company than wholesale funding sources, but more importantly are stable and provide us with opportunities to expand our banking relationship with customers who live and work in our local communities.This lower cost funding improved our net interest margin to 4.06% in 2011 versus the 2010 margin of 3.87%. Our banks all remain very well capitalized with ample funding and human resources to expand lending.However, our loan portfolios have continued to shrink due to limited good quality lending opportunities within our markets combined with the desire of many of our customers to reduce debt.We are well-positioned to expand our lending as the Michigan economy improves. 2012 Outlook The Michigan economy appears to be improving: unemployment rates are still high but have been declining; our level of problem loans appears to be stabilizing; low interest rates on home mortgages continue to drive re-financing activity which is very profitable for us; and even though our net interest margin may decline until loan demand improves, the margin has been stable and strong.All of these factors bode well for our ability to post improved earnings in 2012.However, we remain concerned that real estate values have continued to fall; that increased energy prices may severely dampen Michigan's economic recovery; and that pending regulatory changes will impact both our revenue sources and our cost structure.Overall, we are cautiously optimistic about 2012, but recognize that we will need to remain vigilant on all of these issues to be successful. Capital and Dividends Our capital ratios continue to build as earnings improve, all of our banks maintain capital well above the regulatory minimum, and we have begun to share our improved performance with our shareholders through the additional dividend declared in January based on 2011 full year earnings. Our intention is to continue to build capital to the point that we will be able to redeem at least half of the outstanding preferred shares by the time the dividend on our preferred stock increases from 5% to 9%, which will occur in early 2014. Doing so will negate any drag on net income available to common shareholders that otherwise would have resulted from an increased preferred dividend.We intend to maintain our quarterly cash dividend on common stock at $0.01 during 2012, and will again consider a special dividend when the full year 2012 results are available. Regulatory Issues The federal government’s Dodd-Frank banking reform legislation, which contains the "Durbin Amendment", will profoundly impact the banking business in the future.While the target of that law was to protect the system from the "too big to fail" financial providers, there will be substantial new regulations to which the community banking industry will be subject.These new, and yet to be implemented, regulations will place new compliance demands and costs on our company - which we anticipate will most likely offset the savings on FDIC insurance we achieved through Dodd-Frank.Additionally, the "Durbin Amendment" is altering the methodology by which fees for electronic services are shared between merchants and banks, which will most likely reduce our future income and place more stress on our cost structure.These issues, combined with a more stringent inspection process from banking examiners, have led us to re-evaluate the value of maintaining each separate bank charter.In 2011, we merged our smallest unit, Firstbank - St. Johns, into Firstbank - Alma, which reduced overhead, but perhaps more importantly, eliminated five (5) annual regulatory examinations.Effective regulation is important to our industry, but regulatory issues are playing a much larger role today.I want to assure our shareholders that we actively assess the risks and costs of our multi-bank structure to ensure that we are representing all of our shareholders, customers, communities, and staff members to the best of our abilities. In Conclusion Our company is really a reflection of all of the team members who comprise our staff.We are fortunate to have so many fine and capable individuals who have devoted their time, efforts, and careers to our company, our customers, our communities and our shareholders.I thank each and every one of them for their hard work, dedication, and commitment to Firstbank Corporation. Finally, I would like to thank our customers and communities for entrusting us with their business and for allowing us to serve them.We stand strong and ready to serve their future needs.Additionally, the confidence and patience displayed by our shareholders as we have worked through difficult times has been very reassuring.Your support, encouragement, and investment in Firstbank Corporation are greatly appreciated. Sincerely, Thomas R. Sullivan President & Chief Executive Officer 1 Annual Report This 2011 Annual Report contains audited financial statements and a detailed financial review.This is Firstbank Corporation’s 2011 Annual Report to Shareholders. The report presents information concerning the business and financial results of Firstbank Corporation in a format and level of detail that we believe shareholders will find useful and informative.Shareholders who would like to receive even more detailed information than that contained in this2011Annual Report are invited to request our Annual Report on Form 10-K. Firstbank Corporation’s Form 10-K Annual Report filed with the Securities and Exchange Commission will be provided to any shareholder, without charge, upon written request.Requests should be addressed to Samuel G. Stone, Chief Financial Officer, Firstbank Corporation, 311 Woodworth Avenue, P.O. Box 1029, Alma, Michigan 48801-6029.Firstbank Corporation's Form 10-K Annual Report may also be accessed through our website www.firstbankmi.com 2 FINANCIAL HIGHLIGHTS Firstbank Corporation (In Thousands of Dollars, Except per Share Data) For the year: Interest income Net interest income Provision for loan losses Non-interest income Non-interest expense Net income Net income available to common At year end: Total assets Total earning assets Loans Deposits Other borrowings Common shareholders’ equity Total shareholders’ equity Average balances: Total assets Total earning assets Loans Deposits Other borrowings Common shareholders’ equity Total shareholders’ equity Per common share: (1) Basic earnings Diluted earnings Cash dividends Common shareholders’ equity Financial ratios: Return on average assets % Return on average total equity % Average equity to average assets % Average common equity to average assets % Dividend payout ratio on common stock % (1) All per share amounts are adjusted for stock dividends. The Company’s Form 10-K Annual Report filed with the Securities and Exchange Commission will be provided to any shareholder, without charge, upon written request. Requests should be addressed to: Samuel G. Stone, Chief Financial Officer, Firstbank Corporation, 311 Woodworth Avenue, P.O. Box 1029, Alma, Michigan 48801-6029 The Company’s Form 10-K may also be viewed through our web site at www.firstbankmi.com. 3 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The purpose of this section of the annual report is to provide a narrative discussion about Firstbank Corporation’s financial condition and results of operations. Please refer to the consolidated financial statements and the selected financial data presented in this report in addition to the following discussion and analysis. We also encourage you to read our Annual Report on Form 10-K filed with the U.S. Securities and Exchange Commission. RESULTS OF OPERATIONS Highlights Firstbank Corporation (“”We” or the Company”) had net income of $5.6 million for 2011 compared with $3.8 million in 2010, an increase of $1.8 million, or 49%. After payment of dividends on preferred stock, net income available to common shareholders was $3.9 million for 2011 compared with $2.1 million in 2010, an increase of $1.8 million or 86%. Core banking activities continued to provide a solid basis for earnings as net interest income increased $3.2 million from 2010. Our loan loss provision was unchanged from 2010 at $13.3 million in 2011. Mortgage gains decreased $2.2 million from the prior year as changes in regulations and higher rates slowed originations in the first half of the year, then, as rates fell to record lows in the second half of the year volume increased providing a higher level of gain on sale in the second half of the year.Gains on the sale of mortgage loans were $3.7 million in 2011 compared with $5.9 million in 2010. We achieved a return on average assets of 0.38%, 0.25%, and 0.19% for 2011, 2010, and 2009, respectively. Total average assets increased $1.1 million in 2011, $55 million in 2010, and $37 million in 2009. Basic and diluted earnings per share were $0.50, $0.27, and $.15 for the same time periods. Return on equity was 3.8% in 2011, 2.56% in 2010, and 1.86% in 2009. While these profitability measures do not meet with our expectations, the industry as a whole and the Michigan banking industry in particular are experiencing similar and even more substantial impacts on their performance. Net Interest Income Our core business is earning interest on loans and securities while paying interest on deposits and borrowings. In response to an economic recession in the United States, the Federal Reserve maintained overnight interest rates at historically low levels of 0.00% to 0.25% for a third consecutive year. While these low short term rates allowed us to lower the rates we pay on certain deposit products, it also reduces the rates we are able to earn on variable rate loan products and rates charged on renewing fixed rate loans. The net interest spread, the difference between the interest rates charged on earning assets and the rate paid on interest bearing liabilities, grew steadily in each quarter of the year from 3.69% in the fourth quarter of 2010 to 3.88% in the fourth quarter of 2011. As a result, our net interest margin increased, ending the year with a net interest margin of 4.06% compared with 3.87% in 2010, and 3.82% in 2009. During 2011, our average loan to average deposit ratio was 82%, lower than the 92% in 2010 and 117% in 2009. The decreasing ratio is a result of both our efforts in attracting core deposits and shrinking loan balances. We maintain capital and funding capacity and a desire to expand lending; however, demand for quality loans is in our local economies remains very soft at this time. Net interest income increased in 2011 by $3.2 million as a combination of the higher net interest margin and a higher level of average earning assets improved earnings. Average interest earning assets increased $12 million from 2010 levels. The increase in interest earning assets was largely a result of higher balances in the investment portfolio, which rose by $84 million on average, more than offsetting a $65 million decrease in average loan balances. A critical task of management is to price assets and liabilities so that the spread between the interest earned on assets and the interest paid on liabilities is maximized while maintaining acceptable levels of risk. While interest rates on earning assets and interest bearing liabilities are subject to market forces, in general and in the short run, we can exert more control over deposit rates than earning asset rates. However, competitive forces and the need to retain and grow deposits as a funding source place limitations on the degree of control over deposit rates. Average interest bearing liabilities decreased $31 million during the year, and the average rate paid on these liabilities fell by 65 basis points resulting in a decrease to interest expense of $7.9 million. 4 The following table presents a summary of net interest income for 2011, 2010, and 2009. Summary of Consolidated Net Interest Income Year Ended December 31, 2011 Year Ended December 31, 2010 Year Ended December 31, 2009 (In Thousands of Dollars) Average Balance Interest Average Rate Average Balance Interest Average Rate Average Balance Interest Average Rate Average Assets Interest Earning Assets: Taxable securities % % % Tax exempt securities(1) % % % Total Securities % % % Loans(1) (2) % % % Federal funds sold 1 % 1 % 0 % Interest bearing deposits % % % Total Earning Assets % % % Nonaccrual loans Less allowance for loan loss ) ) ) Cash and due from banks Other non-earning assets Total Assets Average Liabilities Interest Bearing Liabilities: Demand % % % Savings % % % Time % % % Total Deposits % % % Federal funds purchased and repurchase agreements 83 % 96 % % FHLB advances and notes payable % % % Subordinated debentures % % % Total Interest Bearing Liabilities % % % Demand Deposits Total Funds Other Non-Interest Bearing Liabilities Total Liabilities Average Shareholders’ Equity Total Liabilities and Shareholders’ Equity Net Interest Income(1) Rate Spread(1) % % % Net Interest Margin (percent of Average earning assets) (1) % % % (1)Presented on a fully taxable equivalent basis using a federal income tax rate of 35% for all periods presented. (2)Interest income includes amortization of loan fees of $1.8 million, $1.9 million, and $1.8 million for 2011, 2010, and 2009, respectively. Uncollected interest on nonaccrual loans is not included. 5 The table below provides an analysis of the changes in interest income and interest expense due to volume and rate: 2010/2011 Change in Interest Due to: (1) 2009/2010 Change in Interest Due to: (1) Average Volume Average Rate Net Change Average Volume Average Rate Net Change (In Thousands of Dollars) Interest Income: Securities Taxable Securities(2) ) ) Tax-exempt Securities ) ) ) Total Securities ) ) Loans(2) Federal Funds Sold 0 0 0 1 0 1 Interest Bearing Deposits ) (1 ) ) 65 4 69 Total Interest Income on Earning Assets ) Interest Expense: Deposits Interest Paying Demand ) ) ) 76 Savings ) ) ) Time ) Total Deposits ) Federal Funds Purchased and Securities Sold under Agreements to Repurchase 8 ) FHLB and Other Notes Payable ) 5 ) Subordinated Debentures 0 ) ) 0 ) ) Total Interest Expense on Liabilities ) Net Interest Income ) Changes in volume/rate have been allocated between the volume and rate variances on the basis of the ratio that the volume and rate variances bear to each other. Interest is presented on a fully taxable equivalent basis using a federal income tax rate of 35%. In 2011, the average rate realized on earning assets was 5.01%, a decrease of 40 basis points from the 2010 results of 5.41%, and 81 basis points lower than the 5.82% realized in 2009. In 2008, in reaction to a weakening economy and a credit crisis in the financial markets, the Federal Reserve aggressively lowered rates by 2.25% between January and April bringing the prime rate down to 5.00%. After a six month pause in the rate reduction strategy, the Federal Reserve then lowered rates by another 1.75% in the fourth quarter with the prime rate settling in at 3.25% at year end 2008, where it has remained through the end of 2011. Current language from the Federal Reserve indicates their intention to maintain this level of rates until late 2014. In addition, the Federal Reserve has also begun its announced strategy to purchase longer term bonds in the open market in an effort to keep longer term rates low. Average loans outstanding decreased $65 million in 2011 when compared with 2010. As of December 31, 2011, approximately 23% of the loan portfolio was comprised of variable rate instruments, the same mix as the end of 2010. The remaining 77% of the loan portfolio is made up of fixed rate loans that do not re-price until maturity. Of the fixed rate loans approximately $102 million, or 13% of the fixed rate loan portfolio, matures within twelve months and are subject to rate adjustments at maturity. At year end 2011, 89% of our variable rate commercial loan portfolio was protected by a floor compared with 85% at the end of 2010. During 2010 and 2011 maturing securities in the investment portfolio were replaced with securities of comparable quality bearing generally lower yields. As a result, maturing securities ran off from the investment portfolio at higher rates than comparable current offerings, decreasing the overall investment portfolio yield from 3.66% in 2009 to 2.45% in 2010 and 2.14%in 2011. Average total interest bearing deposits for the year increased $25 million. The average rate paid on interest bearing liabilities was 1.15% in 2011, compared to 1.80% in 2010, and 2.32% in 2009. Deposit rates decreased during 2010 and 2011 with the soft economy. Average rates paid on time deposits decreased 61 basis points in 2011 compared with 2010 and 135 basis points compared with 2009, as new and renewing deposits re-priced to lower rates. Rates on checking and savings deposits also decreased in 2011, falling 23 basis points and 14 basis points, respectively. These same rates were seven basis points and two basis points lower in 2010 than they had been in 2009. 6 Brokered CDs are more sensitive to changes in the interest rate than CDs offered in local markets and have been issued with original maturities ranging from three months to two years. The average balance of brokered CDs in 2011 was $15 million, compared with $11 million in 2010 and $19 million in 2009. These CDs carried an average interest rate of 0.88% in 2011 compared with 1.05% in 2010, and 2.18% in 2009. We fund a portion of our loan portfolio with borrowings from the Federal Home Loan Bank (FHLB) and notes payable. During 2011, the average outstanding balance of FHLB advances and notes payable decreased $60 million and the year-end balance decreased $21 million when compared with 2010 balances. While FHLB borrowings are one method of funding loans when core deposits are not available, the cost is typically higher than our core deposit costs. As core deposit funding has increased and loan demand decreased, we have been able to reduce our reliance on this source of funding. The 2011 average rate paid for Federal Home Loan Bank advances and notes payable was 3.33% , 90 basis points lower than 2010’s rate of 4.24%. Borrowings from the Federal Home Loan Bank carry significant prepayment penalties that act as a deterrent to early repayment. In July of 2007, we issued $15.5 million in subordinated debentures to fund a portion of the ICNB acquisition. That issuance was split evenly between debentures that carry a fixed rate of 6.566% for five years, at which time they will convert to a variable interest rate of 90 day LIBOR plus 1.35%, and variable rate debentures that carry a rate of 90 day LIBOR plus 1.35%. The variable rate debentures re-price quarterly. In January of 2006, we issued $10.3 million in subordinated debentures that carried a fixed rate of 6.049% for five years. During 2011 this issuance converted to a variable interest rate of 90 day LIBOR plus 1.27%. In October of 2004, we issued $10.3 million in subordinated debentures, at a variable interest rate of 90 day LIBOR plus 1.99% which re-price on a quarterly basis. The average rate paid on all subordinated debentures during 2011 was 3.32% compared with 4.15% and 4.47% in 2010 and 2009, respectively. We utilize short term borrowing, made up of Federal Funds Purchased and Repurchase Agreements as a source of liquidity and to balance our daily cash needs. Average short term borrowed funds increased by $3.5 million when 2011 is compared with 2010. The 2011 interest rate spread of 3.86% is 25 basis points higher than the 2010 spread of 3.61%, and 36 basis points higher than the 2009 spread of 3.50%. Tax equivalent net interest income increased $3 million in 2011 as an increase in total average earning assets of $12 million and a 19 basis point improvement in the net interest margin spurred the increase. The net interest margin of 4.06% for 2011 was 19 basis points above 2010 and 24 basis points better than in 2009. The increase in the rate spread in 2011 was the result of rates on average earning assets decreasing 40 basis points while the average cost of interest bearing liabilities decreased 65 basis points. The 19 basis point increase in the net interest margin was a result of a higher percentage of earning assets being funded by non interest bearing liabilities and equity as well as the management of rates on both loans and deposits during the year. Average earning assets represented 91% of total average assets in all three years 2009 through 2011. Provision for Loan Losses In accordance with accounting standards, we allocate a portion of the allowance to loans that we determine to be impaired. We analyze other loans and current market conditions on a pool basis in order to arrive at the appropriate allowance for loan losses. If a loan for which allocations had been established pays off, or the risk of loss is otherwise reduced, we reverse those specific allocations. The methodology described above resulted in a provision for loan losses in 2011 of $13.3 million, compared with $13.4 million in 2010, and $14.7 million in 2009. These provision charges, which exceed historical norms, were incurred as the struggling Michigan economy resulted in new problem loans for which either allocated reserves were established for probable losses, or loans were charged off during the year. During 2011, we had recoveries of previously charged off loans totaling $1.2 million, and favorable outcomes on certain previously identified problem loans, reducing the amount of provision expense needed, while deterioration of certain loans to problem status and charge offs of $14.9 million increased the amount of provision expense needed. In 2010, we had recoveries of previously charged off loans totaling $0.9 million and favorable outcomes on certain previously identified problem loans, reducing the amount of provision expense needed, while deterioration of certain loans to problem status and charge offs of $12.0 million increased the amount of provision expense needed. At December 31, 2011, the allowance for loan losses as a percent of total loans was 2.14% compared to 2.06% and 1.70% at December 31, 2010, and December 31, 2009, respectively. Total nonperforming loans were 4.27% of ending loans at December 31, 2011, compared to 3.60% and 3.65% at the two previous year ends. The increase in the ratio in 2011 was due to an increase of $9 million in restructured loans, a decrease in nonaccrual loans of $3 million and a decrease in 90 day past due loans of $0.2 million. All loans reported as restructured are current or less than 90 days past due and conforming to the agreed upon restructured terms of the loan. The decrease in the nonperforming ratio in 2010 was due to an decrease in nonaccrual loans of $4.3 million, a reduction in 90 day past due loans of $2.6 million, net of an increase in restructured loans of $3.1 million. 7 Net charged off loans totaled $13.7 million in 2011 compared to $11.0 million in 2010, and $10.2 million in 2009. Net charged off loans as a percent of average loans were 1.37% in 2011, 1.02% in 2010, and 0.90% in 2009. Charge offs of $3.9 million in 2011 had specific reserves established in a prior year, while in 2010 and 2009, $2.4 million and $2.9 million, respectively; of specific allowance allocations had been set aside at the end of the prior year. Provision expense did not need to be increased to cover those previously identified losses. Non-interest Income Non-interest income decreased by $2.2 million when 2011 is compared with 2010. Affecting the results in 2011 were gains on the sale of mortgages, which were down $2.2 million, and decreased revenue from our armored car business, which was down $174,000, (sold at the end of the first quarter of 2010). The sale of our armored car and title insurance businesses had negligible impact on net income. Other non-interest income increased $198,000 primarily due to improve results in the sale of other real estate owned properties during the year. Non-interest income decreased $3.6 million when 2010 is compared with 2009, as gains on the sale of mortgage loans decreased $1.6 million, securities gains were $1.3 million lower, revenue from our armored car business decreased by $577,000, and title insurance fees were lower by $626,000. The lower revenue from the armored car business was due to the sale of the business at the end of the first quarter of 2010, while the lower title insurance fees were due to a partial sale of the business that resulted in that revenue being excluded from our consolidated results. In 2011 we recorded $48,000 in securities losses compared with a $7,000 gain in 2010. The losses resulted from routine securities transactions during the year. We recorded a charge of $150,000 for other than temporary impairment associated with the valuation of one trust preferred security in 2010 and $150,000 on two securities in 2009. In 2009, after the market recovered, we also sold several auction rate securities which had become impaired in the prior year after the market recovered, netting $1.8 million in gains on these securities. We recognized $11,000 of losses on valuation changes in our trading account securities portfolio during 2011 following losses of $3,000 in 2010 and $213,000 in losses in 2009. Gains on the sale of mortgage loans decreased $2.2 million during 2011 after peaking at $7.6 million in 2009 and falling to $5.9 million in 2010. In 2009, a low rate environment spurred a mortgage re-finance boom that lasted most of the year, generating the higher gains, while allowing customers to reduce their monthly mortgage payments. In 2010, rates began the year at a level that did not result in very much refinance or purchase activity, but by mid-year rates had fallen again to a point where refinance activity picked up considerably. In 2011, new regulatory requirements and onerous conditions placed on the sale of loans in the secondary market resulted in lower gains on the sale of loans. By midyear, rates had fallen once again to the point where refinance activity picked up and the second half of the year generated higher gains. When a mortgage is refinanced or pre-paid, capitalized mortgage servicing rights relating to that mortgage are written off, with the write off amounts included in the amortization cost of servicing rights. Refinance activity in 2011 was lower than 2010 which was also somewhat lower than in 2009, resulting in fewer mortgage loan prepayments, and therefore lower amortization cost of serving rights. Income from servicing loans sold in the secondary market increased by $173,000 over 2010 which had increase $182,000 from 2009, causing overall mortgage servicing income to be higher by $185,000 in 2011 when compared with 2010 and $375,000 when 2010 is compared with 2009. In 2011, mortgage servicing income (servicing income net of amortization of capitalized serving rights) was a positive $89,000 compared with a negative $96,000 in 2010 and a negative $471,000 in 2009. Deposit account service charges were basically unchanged, holding in a range of $4.5 million to $4.6 million across the 2009 to 2011 time frame. Courier and cash delivery services income decreased $174,000 due to the sale of our armored car company at the end of the first quarter of 2010. This revenue line had been down $577,000 from 2009 due to the sale. Gains and losses from securities activities resulted in a pre-tax loss of $48,000 in 2011 compared with $7,000 gain in 2010 and a $1.3 million gain in 2009. Trading account securities had a loss of $11,000 in the year, compared with a gain of $3,000 in 2010 and a loss of $213,000 loss in 2009. The available for sale portfolio had a loss of $37,000 in 2011 compared with a gain of $3,000 in 2010 and a gain of $1.5 million in 2009. The gains in 2009 were a result of recoveries of losses recorded in the prior year on money market preferred securities. At year end 2010, all of the money market preferred securities mentioned above were sold, except for 34,000 shares of Freddie Mac preferred stock, which we continue to hold. We reduced our stake in the title insurance business, through a reorganization of our 100% owned 1st Title Insurance Agency, whereby we now have ownership of 48% in the business. As a result of the reduction to below 50% we no longer consolidate the results of this business into our financial statements beginning in November 2009. While we include our ownership percentage of net income, the full title insurance revenue and expense is no longer reflected in our results beginning in 2010. We also exited our courier and cash delivery services business through the sale of our 1st Armored subsidiary in March of 2010. This business had seen declining revenue in recent years due to increased market competition. As a result, revenue from this line item was reduced by $577,000 in 2010, but had minimal effect on our bottom line. 8 Other non-interest income was $1.5 million, compared with $1.3 million in 2010 and $1.1 million in 2009. The improvement in this line from 2010 was primarily due to a $259,000 improvement in the gain or loss recognized when disposing of property acquired in foreclosure. Gains on the sale of Other Real Estate Owned were $95,000 in 2011, compared with losses of $354,000 in 2010, and $336,000 in 2009. The increase in this line item from 2009 levels was largely due to a negative impact on revenue of our deferred compensation plan, which was a negative $133,000 in 2009. Accounting rules required us to report the earnings or loss of the plan assets through non-interest income, with an offsetting entry to non-interest expense for the same amount. There is, therefore, no impact on net income. Non-interest Expense Salary and employee benefits expenses increased $374,000 or 1.8% when 2011 compared with 2010. Within the salary and benefit line, salaries declined $224,000 and benefits increased $598,000. The decline in salaries was in part due to a year over year reduction of $105,000 relating to the sale of our armored car business, with the remaining $119,000 coming from reductions in staffing within our banking business. The increase in benefits cost was driven by a $639,000 increase in group insurance. We maintain a self insured group insurance plan, for which our 2010 claims experience provided an unusually low cost. As 2011 claims returned to a more normal level we experienced a rebound in the expense associated with providing the plan. Salary and employee benefits expenses decreased $1.4 million or 6.3% when 2010 compared with 2009. Cost cutting efforts in the company, a reduction of $526,000 associated with the sale of the armored car business and no longer consolidating the title insurance business, and $690,000 lower costs associated with employee benefits, primarily group insurance costs, which declined $683,000 in 2010, all contributed to the lower overall cost. We employed 435 full time equivalent employees at year end of 2011 the same as year end of 2010, which had been down from 466 at year end 2009. Occupancy and equipment costs decreased $244,000 in 2011 compared with 2010 primarily due to a $216,000 decrease in depreciation expense. Occupancy and equipment costs decreased $693,000 in 2010 compared with 2009 as several large assets reached full depreciation and were not replaced resulting in $397,000 lower depreciation expense, and a savings of $125,000 was realized from exiting the armored car and title insurance businesses. FDIC expense decreased to $1.6 million in 2011, in part due to a new method of assessing premiums to banks that was instituted mid way through 2011. FDIC expense was $2.1 million in 2010 and $2.4 million in 2009. Based on the new assessment methodology, we estimate our annual cost for FDIC insurance to be $1.3 million to $1.4 million depending on asset growth. Amortization of intangibles was $698,000 in 2011, compared with $796,000 in 2010, a reduction of $98,000. Amortization expense in 2009 was $934,000. The year over year reduction in the costs are primarily due to the accelerated amortization method used to expense core deposit premiums from recent acquisitions. Expenses for outside professional services in 2011 increased $58,000 compared with 2010 after increasing $210,000 from 2009. A substantial portion of the increases in both 2011 and 2010, were due to the reclassification of armored car expense which was previously done in-house. Advertising and special promotion expense was $1.4 million, down $259,000, or15.4%, in 2011 following an increase in 2010 of $96,000 as we increased our marketing efforts. Although we have increased our marketing and advertising in 2011 and 2010, the changes in this expense category are dominated by special promotion expense which is related to mortgage refinance volumes. Other real estate costs declined modestly, reaching $3.2 million in 2011 compared with $3.5 million in 2010 as the cost of carrying more properties for longer time frames and write downs due to decreasing property values cause the level of these expenses to be elevated in both 2011 and 2010. Other real estate costs were $2.4 million in 2009. Other non-interest expense decreased to $8.9 million from $9.0 in 2010 and was $8.9 million in 2009. The most significant reason for the increase in 2010 was higher loan collection costs. Absent cost cutting efforts within the company, these costs would have risen more substantially. Federal Income Tax In 2011 we had federal tax expense of $1.8 million on pre-tax earnings of $7.5 million, resulting in an effective tax rate of 25%. In 2010 we had federal tax expense of $1.5 million on pre-tax earnings of $5.3 million, resulting in an effective tax rate of 29%. Included in the 2010 federal tax expense was $485,000 relating to a non-cash charge associated with deferred taxes on security losses realized in prior years that we do not expect to be able to claim. Excluding the deferred tax charge, the effective tax rate for 2010 would have been 19%. In 2009 we had federal tax expense of $1.0 million based on pre-tax earnings of $3.7 million, resulting in an effective tax rate of 28%. At year end we determined that we were unlikely to be able to claim certain deferred tax benefits associated with capital losses on securities recorded in 2008. As a result, we recorded a non-cash charge of $659,000 to our federal income tax expense and established a valuation allowance against our deferred tax assets. Absent this charge, our effective tax rate for 2009 would have been 10%. This level of effective tax rate was lower than normal due to a low level of earnings before taxes in relation to non-taxable earnings. 9 Summary of significant costs relating to asset quality and deposit insurance Management believes that understanding certain costs which it believes are elevated in the current business environment may benefit the readers of this report in evaluating potential changes to our future results. The following table illustrates certain costs which management believes are either currently at an elevated level and will return to historically lower levels once the economic environment improves, or are non-recurring and are not expected to continue. (In Thousands of Dollars) 2007* Provision for loan losses $ Securities (gains)/losses 48 (7 ) ) Loss/(gain) on sale of OREO properties 95 (9 ) FDIC expense Legal fees Other real estate operating costs Other real estate valuation write-downs Tax benefit on items listed at 34% ) Total of items net of tax benefit Deferred tax write off 0 0 0 Total $ * ICNB was acquired July 1, 2007 so only expenses associated with the last six months of the year are included in the table. FINANCIAL CONDITION Total assets at December 31, 2011 were $1.485 billion, compared with December 31, 2010 total assets of $1.458 billion, an increase of $27 million, or 1.9%. A general lack of loan demand by qualified borrowers has resulted in an overall shrinking loan portfolio, while increases in core deposits have provided an opportunity to run off higher cost wholesale funds. Total portfolio loans decreased 4.6% at December 31, 2011 compared with the balance at the previous year end. Commercial loans decreased $8 million, or 4.8%. Residential mortgage loans decreased $13 million, or 3.6%, while commercial real estate loans decreased $9 million, or 2.4%. Construction loans were $21 million lower at December 31, 2011, decreasing 25.6%, from the previous year end. Mortgages serviced for others were reduced by $17 million, or 2.7%. (In Thousands of Dollars) Change % Change Commercial $ $ $ ) )% Commercial real estate ) )% Residential real estate ) )% Construction ) )% Consumer % Total $ $ $ ) )% Mortgages serviced for others $ $ $ ) )% Total securities available for sale increased $86 million, or 34%. The increase was mainly due to investment of our excess available funds at better rates than is available in shorter term assets. Securities available for sale were 23% of total assets at year end 2011, compared with 18% at the end of 2010. As loan demand picks up in the future, it is expected that the securities portfolio will decline providing the funding for that growth. Premises and equipment decreased $344,000 after recognized depreciation of $2.1 million. New investments in facilities in our Cadillac, Dewitt and Mt. Pleasant markets, along with routine updates in other facilities and equipment, offset most of the decline caused by depreciation in the year. Total deposits increased at the end of 2011 to $1.221 billion, an increase of 3.1%, compared to $1.184 billion at year end 2010. Non-interest bearing demand deposit balances increased from the end of 2010, by $30 million to $215 million at year end 2011, an increase of 16.0%. Interest bearing demand deposits increased by $47 million, or 16.0%, and savings account balances increased $31 million, or 14.9%. 10 At the end of 2011, we had $18 million of wholesale CDs on the balance sheet, compared with $8 million at the end of 2010. Wholesale CDs, which contain both brokered CDs and internet CDs, typically carry a higher interest rate than locally generated CDs of similar duration but are available in large dollar pools which results in lower operational cost than smaller dollar local deposits. Large dollar CDs which are generated internally and placed in our CDARS program to provide FDIC insurance for our customers are included in the wholesale CD total, but typically carry lower rates than other wholesale CDs. At the end of 2011, all $18 million of wholesale CDs were part of our CDARS program, compared with $7 million at the end of 2010. Including wholesale CDs, total time deposits decreased $71 million, or 14.4% compared with the end of 2010. Excluding the wholesale CDs, time deposits would have decreased from $487 million in 2010 to $405 million in 2011, a decrease of 16.7%. Time deposits were allowed to run off as we re-priced higher rate CD’s to the current low rate market because of reduced funding needs in the loan portfolio. Much of the declining balances in CDs moved to other deposit categories during the year as customers preferred the liquidity of these products over the marginal increase in rate that could be achieved from locking in their money for a longer term. Securities sold under agreements to repurchase and federal funds purchased increased by $5 million due to normal balance fluctuations of our customers. Over the past two years, management has focused its branch network on increasing core deposit growth. As a result of the growth in these core deposits and a reduction in the size of our loan portfolio, we have been able to reduce our reliance on Federal Home Loan Bank advance funding to support the loan portfolio. Federal Home Loan Bank advances decreased by $21 million at December 31, 2011 compared with December 31, 2010. The decrease in Federal Home Loan Bank advances was possible due to core deposit growth exceeding loan demand. Asset Quality The Michigan and national economies began to show signs of recovery during 2010 and made additional progress in 2011. Michigan’s unemployment rate has improved from its low point and is heading in an improving direction. Most banks in our state have shown significant losses associated with bad loans and we were not immune from the impact that the economy had on businesses and consumers. Our net charged off loans increased in each of the three years 2009 through 2011, as customers that had been able to sustain their payments in better times succumbed to the economic conditions. Lack of sales within development projects and declines in the value of those developments caused us to increase both our charge offs and our nonaccrual loan balances during 2009 and 2010 before subsiding in 2011. Our nonaccrual loan balances remained elevated at year end, but were down 14% from year end 2010. The total of nonaccrual, restructured, and 90 day past due lines increased 14% from year end 2010 due to an increased number of restructured loans. The increase in restructured loans is due to our willingness to work with our customers who are experiencing financial difficulty to manage through the current downturn. While the restructured loan balance often is included in a nonperforming loans total, these loans might be better characterized as underperforming. All loans reported as restructured are in compliance with the renegotiated terms of the loan. Renegotiated terms on a loan may include such things as a reduced interest rate, extending the amortization period for the loan, or in some cases a partial forgiveness of the balance due on the loan. We continue to be vigilant at monitoring these loan relationships and working through these issues with our customers. Loans are carried at an amount which management believes will be collected. A balance considered not collectible is charged against (reduction of) the allowance for loan losses. In 2011, net charged off loans were $13.7 million, compared with $11.0 million in 2010 and $10.2 million in 2009. Net charged off loans as a percentage of average loans were 1.37% in 2011 compared with 1.05% and 0.90% in 2010 and 2009. Charge offs continued to be a problem, most notably at our newest affiliate banks, however, charged off loans remain elevated in all five of our banks. The total of nonaccrual loans, loans 90 days past due and any troubled loans where borrowers are under financial stress and the terms have been renegotiated to below normal market terms was $42.3 million and $37.1 million at December 31, 2011 and 2010, respectively. Total nonaccrual loans were $23.0 million at December 31, 2011, compared to $26.4 million at the end of 2010. The elevated level in nonaccrual loans for both years was largely due to economic stresses being felt in Michigan and across the nation. Borrowers which had previously been able to meet their loan obligations during better times have become unable to do so in the current environment. Loans past due 90 days or more decreased to $0.4 million at year end 2011 compared with $0.6 million at the end of 2010, in part because of loans moving to nonaccrual status during the year. Impaired loans are commercial loans for which we believe it is probable that we will be unable to collect all amounts due according to the contractual terms of the loan agreement. The average investment in impaired loans was $34.1 million during 2011 compared to $30.9 million during 2010. At year end, impaired loans were $41.9 million compared with $36.4 million at December 31, 2010. In the current environment, we have deemed it necessary to work with some customers to restructure loans to reduce the probability of loss to the bank. At the end of the year, we had $18.9 million of restructured loans compared with $10.1 million at year end 2010. The allowance for loan losses was $0.4 million, or 2%, lower at year end 2011 compared with 2010. This decrease was a result of provision expense of $13.3 million versus charged off loans of $14.9 million during the year, and recoveries of prior charged off loans of $1.2 million. Through our analysis process, we determined that it was not necessary to provide as much for future probable losses as we realized in net charge offs this year due to several factors. We record provision for loan loss expense when loans for which losses are likely, are identified. For loans which carry an allocated allowance, no expense is recognized at the time of charge off to the extent that allowance has been previously provided. See the discussion of loan loss provision expense previously presented for additional information. The allowance for loan losses represents 2.14% of outstanding loans at the end of 2011, compared with 2.08% at December 31, 2010. 11 We maintain the allowance at a level which we believe adequately provides for losses inherent in the loan portfolio. Such losses are estimated by a variety of factors, including specific examination of certain borrowing relationships and consideration of historical losses incurred on certain types of credits. We focus on early identification of problem credits through ongoing reviews by management, loan personnel and an outside loan review specialist. Please refer to Note 6 of the Notes to Consolidated Financial Statements for more information on impaired loans. LIQUIDITY AND INTEREST RATE SENSITIVITY Asset liability management aids us in achieving reasonable and predictable earnings and liquidity while maintaining a balance between interest earning assets and interest bearing liabilities. We maintain a complex interest rate risk modeling system which assists management in understanding the impact of changes in rates, both in the past, and forecasted. This information allows management to make adjustment as to its view toward certain products with regard to rate and term in order to minimize our interest rate risk in a changing rate environment. Cash provided from operations during the year was $28.9 million while investing activities used 46.1million in cash. Financing activities provided an additional $19.5 million in cash resulting in a total increase in our cash position of $2.3 million. For additional details on these activities see the Consolidated Statement of Cashflows on page 27 of this report. Liquidity management involves the ability to meet the cash flow requirements of our customers. These customers may be either borrowers needing to meet their credit requirements or depositors wanting to withdraw funds. Management of interest rate sensitivity attempts to manage the level of varying net interest margins and to achieve consistent net interest income through periods of changing interest rates. The net interest margin was 4.06% in 2011 compared to 3.87% in 2010. The yield on the securities portfolio fell 121 basis points, from 2.45% in 2010 to 2.14% in 2011. Loan yields decreased 18 basis points, to 6.27% in 2011, from 6.45% in 2010. Deposit costs decreased 52 basis points from 1.58% in 2010 to 1.06% in 2011. Loan demand was muted through the year as customers were cautious about the economy, resulting in a decrease of $65 million in average loan balances. Average total earning assets increased $12 million as average securities investment increased $84 million and average interest bearing deposits with banks decreased $7 million. The interest bearing deposit balances at banks is primarily due to excess balances held at the Federal Reserve. Full year average balances in time deposits decreased $60 million compared with the prior year, while average demand and savings balances increased $85 million. The use of Federal Home Loan Bank advances continued to become a less significant source of longer term funding, with average advances decreasing from the prior year by $60 million as we utilized increased core deposits to reduce these borrowings. A decision to decrease deposit rates immediately affects most rates paid, other than time deposits, and has an immediate positive impact on net interest margin. With the exception of variable rate loans, an increase in loan rates does not affect the yield until a new loan is made or an existing loan is renewed. Likewise, an increase in deposit rates raises our cost of funds, and a decrease in loan rates only effects variable rate loans, until such time as a new fixed rate loan is generated, or re-finances. The prime rate is used to price virtually our entire variable rate loan portfolio. Therefore, reductions in the prime rate immediately have a negative effect on earnings, while an increase in prime rate has a positive effect on earnings. The prime rate, was held constant at 3.25% throughout all of 2010 and 2011 as the Federal Reserve maintained its target fed funds rate at a range of 0 to 0.25% for both years in an effort to get the economy growing again. Prime rate began 2008 at 7.25%, was reduced seven times during the year, and once more in January of 2009 by a cumulative 4.00%. With the prime rate at 3.25%, the Federal Reserve has made no changes to the prime rate through the end of 2011 and has indicated that rates will remain at these levels through sometime in 2014. The principal sources of liquidity for us are maturing securities, federal funds purchased or sold, loan payments by borrowers, investment securities, loans held for sale, deposit or deposit equivalent growth and Federal Home Loan Bank advances. Securities maturing or re-pricing within one year at December 31, 2011 were $151 million, compared to $92 million at December 31, 2010. Total investments available for sale were $342 million at year end 2011, an increase of $86 million from the prior year end. 12 The table below shows the interest sensitivity gaps for five different intervals as of December 31, 2011. Deposits that do not have a fixed maturity date are shown as immediately re-pricing according to reporting conventions. Maturity or Re-Pricing Frequency (In Millions of Dollars) 1 Day 2 Days through 3 Months 4 Months through 12 Months 13 Months through 5 Years More than 5 Years Interest Earning Assets: Loans $ Securities Other earning assets Total Interest Bearing Liabilities: Deposits 0 Other interest bearing liabilities 50 .0 Total Interest Sensitivity Gap $ ) $ ) $ $ $ Cumulative Gap $ ) $ ) $ ) $ $ For the one day interval, maturities of interest bearing liabilities exceed those of interest earning assets by $369 million. Included in the one day maturity classification are $591 million in savings and checking accounts which are contractually available to our customers immediately, but in practice, function as core deposits with considerably longer maturities. In the two day through the five year time frame, interest sensitive assets exceed interest sensitive liabilities by $497 million, resulting in a cumulative position of interest sensitive assets exceeding interest sensitive liabilities by $128 million through five years. For the time period greater than five years, the analysis shows an asset sensitive position, such that cumulatively, interest sensitive assets exceed interest sensitive liabilities by $258 million. Showing a negative cumulative gap through the twelve month period does not necessarily result in a corresponding increase in net interest income during a falling rate environment. In practice, deposit rates do not change as rapidly as would be indicated by the contractual availability of deposit balances to customers. Also, changes in the steepness of the yield curve can cause differing effects on different products. Some of the benefit associated with lower deposit rates is mitigated by rate decreases on variable rate loans, renewals of fixed rate loans to lower rates, and customer prepayments. Conversely, showing a positive cumulative gap through the twelve month period does not necessarily result in a corresponding increase in net interest income during a rising rate environment for similar reasons. Interest rate sensitivity varies with different types of interest earning assets and interest bearing liabilities. Overnight investments, on which rates change daily, and loans tied to the prime rate differ considerably from long term investment securities and fixed rate loans. Time deposits over $100,000 and money market accounts are more interest sensitive than regular savings accounts. Comparison of the re-pricing intervals of interest earning assets to interest bearing liabilities is a measure of the interest sensitivity gap, not interest rate risk. Balancing interest rate sensitivity is a continual challenge in a changing rate environment. We use a sophisticated computer program to perform analysis of interest rate risk, assist with our asset and liability management, and measure the expected impact of interest rate changes and our sensitivity to those changes. CONTRACTUAL OBLIGATIONS, COMMITMENTS, CONTINGENT LIABLILITES, AND OFF-BALANCE SHEET ARRANGEMENTS We have various financial obligations, including contractual obligations and commitments that may require future cash payments. 13 The following table presents, as of December 31, 2011, significant fixed and determinable contractual obligations to third parties by payment date. (In Thousands of Dollars) Contractual Obligation One Year or less 1 - 3 Years 3 - 5 Years More than 5 Years Total Time Deposits $ 49 $ Federal Funds Borrowed and Repurchase Agreements 0 0 0 Long Term Debt Subordinated Debt 0 0 0 Operating Leases 0 Further discussion of the nature of each obligation is included in Notes 7, 10, 11, 12, and 13 to the consolidated financial statements. Our operating lease obligations represent short and long-term lease and rental payments, primarily for facilities, and to a lesser degree for certain software and data processing equipment. The following table details the amounts and expected maturities of significant commitments as of December 31, 2011. (In Thousands of Dollars) One Year One to Three to Over Or Less Three Years Five Years Five Years Total Credit: Commercial real estate $ Residential real estate 60 53 Construction loans Revolving home equity and credit card lines Other Commercial standby letters of credit 0 Total Commitments $ Commitments to extend credit, including loan commitments, standby letters of credit and commercial letters of credit, do not necessarily represent future cash requirements in that these commitments often expire without being drawn upon.Further discussion of these commitments is included in Note 18 to the consolidated financial statements. CRITICAL ACCOUNTING POLICIES Certain of our accounting policies are important to the portrayal of our financial condition since they require management to make difficult, complex or subjective judgments, some of which may relate to matters that are inherently uncertain. Estimates associated with these policies are susceptible to material changes as a result of changes in facts and circumstances. Facts and circumstances which could affect these judgments include, without limitation, changes in interest rates, in local and national economic conditions or the financial condition of borrowers. Our significant accounting policies are discussed in detail in Note 1 of the Notes to the Consolidated Financial Statements. We view critical accounting policies to be those which are highly dependent on subjective or complex judgments, estimates and assumptions, and where changes in those estimates and assumptions could have a significant impact on the financial statements. We believe that our critical accounting policies include determining the allowance for loan losses, determining the fair value of securities and other financial instruments, including possible impairment of goodwill and other assets, the valuation of mortgage servicing rights, determination of purchase accounting adjustments, determination of the fair value of other real estate owned, and estimating state and federal tax liabilities. Allowance for Loan Losses The allowance for loan losses is a valuation allowance for probable incurred credit losses. We use a quantitative and qualitative methodology for analyzing factors which impact the allowance for loan losses consistently across our six banking subsidiaries. The process applies risk factors for historical charge-offs and delinquency experience, portfolio segment weightings and industry and regional factors and trends as they affect the banks’ portfolios. The consideration of exposures to industries potentially most affected by current risks in the economic and political environment, and the review of potential risks in certain credits that either are, or are not, considered part of the non-performing loan category contributed to the establishment of the allowance levels at each bank. Loan losses are charged off against the allowance when management believes the uncollectibility of a loan balance is confirmed. 14 Loans are reviewed on an ongoing basis for impairment. A loan is impaired when it is probable that we will be unable to collect all amounts due substantially in accordance with the contractual terms of the loan agreement. Impaired loans are measured based on the present value of expected cash flows discounted at the loan’s effective interest rate or, as a practical expedient, the fair value of collateral if the loan is collateral dependent. Loans considered to be impaired are reduced to the present value of expected future cash flow or to the fair value of collateral by allocating a portion of the allowance for loan losses to such loans. If these allocations cause an increase in the calculated allowance for loan losses, such increase is reported as provision for loan loss expense. Increases or decreases in carrying value due to changes in estimates of future payments or the passage of time are reported as reductions or increases in the provision for loan losses. Smaller balance homogeneous loans such as residential first mortgage loans secured by one to four family residences, residential construction, automobile, home equity and second mortgage loans, are collectively evaluated for impairment. Commercial loans and first mortgage loans secured by other properties are evaluated individually for impairment. When credit analysis of the borrower’s operating results and financial condition indicates the underlying ability of the borrower’s business activity is not sufficient to generate adequate cash flow to service the business’ cash needs, including our loans to the borrower, the loan is evaluated for impairment. Often this is associated with a delay or shortfall in payments of 90 days or less. Commercial loans are rated on a scale of 1 to 10, with grades 1 to 4 being satisfactory grades, 5 and 6 special attention or watch, 7 substandard, 8 impaired, 9 doubtful, and 10 loss. Loans graded 6 through 9 are considered for impairment. Loans are generally moved to nonaccrual status when 90 days or more past due. These loans are often considered impaired. Impaired loans, or portions thereof, are charged off when deemed uncollectible. Fair Value of Securities and Other Financial Instruments Securities available for sale consist of bonds and notes which might be sold prior to maturity due to changes in interest rate, prepayment risks, yield and availability of alternative investments, liquidity needs or other factors. Securities classified as available for sale are reported at their fair value. Declines in the fair value of securities below their cost that are other than temporary are reflected as realized losses. In estimating other-than-temporary losses, management considers: (1) the length of time and extent that fair value has been less than carrying value; (2) the financial condition and near term prospects of the issuer; and (3) our ability and intent to hold the security for a period of time sufficient to allow for any anticipated recovery in fair value. Market values for securities available for sale are obtained from outside sources and applied to individual securities within the portfolio. The difference between the amortized cost and the current market value of securities is recorded as a valuation adjustment and reported in other comprehensive income. Valuation of Mortgage Servicing Rights Mortgage servicing rights are recognized as assets for the allocated value of retained servicing rights on loans sold. Servicing rights are expensed in proportion to, and over the period of, estimated net servicing revenues. We utilize a discounted cash flow model to determine the value of our servicing rights. The valuation model utilizes mortgage prepayment speeds, the remaining life of the mortgage pool, delinquency rates, our cost to service loans, and other factors to determine the cash flow that we will receive from serving each grouping of loans. These cash flows are then discounted based on current interest rate assumptions to arrive at the fair value of the right to service those loans. Impairment is evaluated based on the fair value of the rights, using groupings of the underlying loans classified by interest rates. Any impairment of a grouping is reported as a valuation allowance. Acquisition IntangiblesGenerally accepted accounting principles require us to determine the fair value of all of the assets and liabilities of an acquired entity, and record their fair value on the date of acquisition. We employ a variety of means in determination of the fair value, including the use of discounted cash flow analysis, market comparisons, and projected future revenue streams. For certain items that we believe we have the appropriate expertise to determine the fair value, we may choose to use our own calculation of the value. In other cases, where the value is not easily determined, we consult with outside parties to determine the fair value of the asset or liability. Once valuations have been adjusted, the net difference between the price paid for the acquired company and the value of its balance sheet is recorded as goodwill. Due to the unique market conditions this year and our lower level of earnings, we contracted to have a goodwill impairment analysis completed in the third quarter. The results of that analysis indicated that no impairment existed at that time. See Note 8 to the financial statements for further information on the valuation results. Uncertain Tax Liabilities Uncertain tax liabilities, primarily Michigan business tax liabilities, are estimated based on our exposures to interpretation of the applicable tax codes. We estimate our contingent tax liabilities by determining the amount of income that may be at risk of an adverse interpretation by taxing authorities on specific issues, multiplied by our effective tax rate, to determine our gross exposure. Once this exposure is determined, an estimate of the probability of an adverse adjustment being required is determined and applied to the gross liability to determine the contingent tax reserve. While changes to Michigan business taxes are likely, they are not expected to affect tax liabilities relating to prior periods. 15 Recent Accounting Pronouncements Troubled Debt Restructurings - In April 2011, the FASB issued ASU 2011-02 “A Creditor’s Determination of Whether a Restructuring is a Troubled Debt Restructuring”, which provides additional guidance to help creditors in determining whether a creditor has granted a concession and whether a debtor is experiencing financial difficulties for purposes of determining whether a restructuring constitutes a troubled debt restructuring. The amendments in this update were effective for the Corporation for the year ended December 31, 2011. The impact of the adoption of this standard was resulted in additional loans being identified as restructured as disclosed in Footnote 8 - Loans. Fair Value - In May 2011, the FASB issued ASU 2011-04 “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS. “The standard clarifies existing fair value measurement and disclosure requirements and changes existing principles and disclosure guidance. Clarifications were made to the relevancy of the highest and best use valuation concept, measurement of an instrument classified in an entity’s shareholder’s equity and disclosure of quantitative information about the unobservable inputs for level 3 fair value measurements. Changes to existing principles and disclosures included measurement of financial instruments managed within a portfolio, the application of premiums and discounts in fair value measurement, and additional disclosures related to fair value measurements. The updated guidance and requirements are effective for financial statements issued for the first interim or annual period beginning after December 15, 2011, and should be applied prospectively. The adoption of this standard is not expected to have a material effect on the Company’s financial statement. Comprehensive Income - In June 2011, the FASB issued ASU 2011-05 “Presentation of Comprehensive Income”. This standard requires an entity to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but continuous statements.This standard eliminates the option to present the components of other comprehensive income as part of the statement of equity. This standard is effective for fiscal years and interim periods with those years beginning after December 15, 2011. The implementation of this standard will only change the presentation of comprehensive income; it will not have an impact on the Company’s financial position or results of operations. In December 2011, the FASB issued ASU 2011-12. This standard defers the requirement to present reclassification adjustments for each component of OCI in both net income and OCI on the face of the financial statements. Goodwill - In September 2011, the FASB issued ASU 2011-08 “Testing Goodwill for Impairment.”This standard gives an entity the option to assess qualitative factors to determine if goodwill is impaired.If the qualitative assessment indicates no impairment, a quantitative goodwill impairment test is not required.The standard is effective for fiscal years beginning after December 15, 2011, and early adoption is permitted. The adoption of this standard is not expected to have a material effect on the Company’s financial statements. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK We face market risk to the extent that both earnings and the fair market values of our financial instruments are affected by changes in interest rates and liquidity of markets. We manage this risk with static GAP analysis and simulation modeling.Our models indicate that we have maintained an overall liability sensitive position, whereby we should benefit as rates decline. These models do not fully incorporate customer preferences and changes in their behavior. As such, we believe we are somewhat less liability sensitive in a downward rate environment than the analysis indicates. In the short run, we expect our net interest margin to be stable to slightly rising as rates on our assets re-price downward at a slower pace than our liabilities. In the longer run as time deposits re-price to lower rates, we believe or net interest margin will be fairly stable, and maintain our overall profitability. As of the date of this annual report we do not know of nor expect there to be any material change in the general nature of our primary market risk exposure in the near term. Our market risk exposure is mainly comprised of our vulnerability to interest rate risk. We do not accept significant interest rate risk in our mortgage banking operations. To manage our interest rate risk in mortgage banking we generally lock in our sale price to the secondary market at the same time we make a rate commitment to the borrower. Prevailing interest rates and interest rate relationships in the future will be primarily determined by market factors which are outside of our control. All information provided in response to this item consists of forward looking statements. Reference is made to the section captioned “Forward Looking Statements” in this annual report for a discussion of the limitations on our responsibility for such statements. The following tables provide information about our financial instruments that are sensitive to changes in interest rates as of December 31, 2011 and 2010. They show expected maturity date values for loans and securities which were calculated without adjusting the instruments’ contractual maturity dates for expected prepayments. Maturity date values for interest bearing core deposits were not based on estimates of the period over which the deposits would be outstanding, but rather, the opportunity for re-pricing. We believe that re-pricing dates, as opposed to expected maturity dates, may be more relevant in analyzing the value of such instruments and are reported as such in the following tables. Fair value is computed as the present value of expected cash flows at rates in effect at the date indicated. POLICY REGARDING THE CONFIDENTIALITY OF REGULATORY EXAMINATIONS Firstbank Corporation and its affiliate banks are subject to regular examination by government regulators, as are all other banks and bank holding companies. By law we are prohibited from disclosing the ratings and other information contained in those examination reports. These confidentiality requirements are designed to promote the integrity of the examination process and to avoid the results being used as a rating or endorsement of a particular financial institution. 16 We sometimes receive inquiries about the contents and results of our regulatory examinations. Disclosing this information could violate the confidentiality requirements under federal law. In addition, even partial disclosure taken out of context could result in misunderstanding and misinterpretation. As a result, it is the policy of Firstbank Corporation and its affiliates not to comment on or disclose information regarding regulatory examination reports and related communications. Firstbank Corporation remains committed to disclosing detailed information through the United States Securities and Exchange Commission reporting process. In addition, the quarterly reports of condition reports for each of our banks are available at www.fdic.gov and information regarding our holding company is available at www.federalreserve.gov. 17 Principal/Notional Amounts Maturing or Re-pricing in: (In Thousands of Dollars) As of December 31, 2011 Fair Value Thereafter Total 12/31/11 Rate Sensitive Assets: Fixed interest rate loans $ Average interest rate % Variable interest rate loans Average interest rate % Fixed interest rate securities Average interest rate % Variable interest rate Securities Average interest rate % Other interest bearing assets Average interest rate % Rate Sensitive Liabilities: Savings and interest bearing checking Average interest rate % Time deposits 49 Average interest rate % Fixed interest rate borrowings Average interest rate % Variable interest rate borrowings Average interest rate % Repurchase agreements Average interest rate % As of December 31, 2010 Thereafter Total Fair Value 12/31/10 Rate Sensitive Assets: Fixed interest rate loans $ Average interest rate % Variable interest rate loans Average interest rate % Fixed interest rate securities Average interest rate % Variable interest rate Securities Average interest rate % Other interest bearing assets Average interest rate % Rate Sensitive Liabilities: Savings and interest bearing checking Average interest rate % Time deposits 76 Average interest rate % Fixed interest rate borrowings Average interest rate % Variable interest rate borrowings Average interest rate % Repurchase agreements Average interest rate % 18 CAPITAL RESOURCES We obtain funds for our operating expenses and dividends to shareholders through dividends from our subsidiary banks. In general, the subsidiary banks pay only those amounts required to meet holding company cash requirements, while maintaining appropriate capital at the banks. Capital is maintained at the subsidiary banks to support their current operations and projected future growth. Bank regulators have established risk based capital guidelines for banks and bank holding companies. Minimum capital levels are established under these guidelines and each asset category is assigned a perceived risk weighting. Off balance sheet items, such as loan commitments and standby letters of credit, also require capital allocations. As of December 31, 2011, our total capital to risk weighted assets exceeded the minimum requirement for capital adequacy purposes of 8% by $85 million. Tier 1 capital to risk weighted assets exceeded the minimum of 4% by $112 million, and Tier 1 capital to average assets exceeded the minimum of 4% by $93 million. In the current economic environment, regulatory agencies are encouraging banks to maintain capital well above this minimum requirement. At year end 2011, our total capital to risk weighted assets exceeded the well capitalized minimum requirement for capital adequacy purposes of 10% by $65 million. Tier 1 capital to risk weighted assets exceeded the well capitalized minimum of 6% by $92 million, and Tier 1 capital to average assets exceeded the well capitalized minimum of 5% by $78 million. For a more complete discussion of capital requirements please refer to Note 22 of the Notes to Consolidated Financial Statements. The Federal Deposit Insurance Corporation insures specified customer deposits and assesses premium rates based on defined criteria. Insurance assessment rates may vary from bank to bank based on the factors that measure the perceived risk of a financial institution. One condition for maintaining the lowest risk assessment, and therefore, the lowest insurance rate, is the maintenance of capital at the “well capitalized” level. Each of our affiliate banks has exceeded the regulatory criteria for a “well capitalized” financial institution. A certain level of capital growth is desirable to maintain an appropriate ratio of equity to total assets. The compound annual growth rate for total average assets for the past five years was 6.8%. The compound annual growth rate for average equity over the same period was 9.5%. We have established an internal goal of maintaining our dividend payout ratio within a range that will create capital growth to support asset growth in the balance sheet. In 2008 we maintained our dividend payment rate at higher levels and distributed more capital to our shareholders than was generated, resulting in a negative earnings retention percentage. As a result of our earnings in 2008 and the need to preserve capital, the Board of Directors’ reduced the dividend in 2009 to better align with these objectives. Earnings continued under pressure in 2009 and dividends again exceeded earnings, causing a negative retention rate, and resulting in the Board of Directors’ decision to further reduce the dividend in the first quarter and further yet in the second quarter of 2010. In the first quarter of 2012, the Board of Directors determined to pay an additional $0.05 per share cash dividend on common stock in addition to the regular quarterly amount of $0.01 per share, for a total of $0.06 per share, based on the results of earnings for the full year of 2011. To achieve the goal of acceptable internal capital growth, we intend to continue our efforts to return to higher earnings levels, and will adjust our dividend payout rate as appropriate. As an additional enhancement to capital growth we offer a dividend reinvestment program. The Firstbank Corporation Dividend Reinvestment Plan was first offered in 1988. At December 31, 1988, 123 owners holding 209,856 shares participated in the Plan. By the end of 2011, 1,243 owners holding 1,377,792 shares were participating in the Plan. To further strengthen our capital position, we elected to participate in the United States Treasury’s Capital Purchase Plan, whereby we issued $33 million of preferred stock and warrants to purchase up to 578,947 shares of our common stock at a price of $8.55, to the United States Treasury on January 30, 2009. The preferred stock issued in this transaction requires a 5% dividend for five years and then converts to a 9% dividend rate. We are not aware of any recommendations by regulatory authorities at December 31, 2011, which are likely to have a material effect on our liquidity, capital resources or operations. FORWARD LOOKING STATEMENTS This annual report including, without limitation, management’s discussion and analysis of financial condition and results of operations, and other sections of our Annual Report to Shareholders, contain forward-looking statements that are based on management’s beliefs, assumptions, current expectations, estimates and projections about the financial services industry, the economy, and about the Company itself. Words such as “anticipate”, “believe”, “determine”, “estimate”, “expect”, “forecast”, “intend”, “is likely”, “plan”, “project”, “opinion”, “should”, variations of such terms, and similar expressions are intended to identify such forward-looking statements. These statements are not guarantees of future performance and involve certain risks, uncertainties and assumptions that are difficult to predict with regard to timing, extent, likelihood, and degree of occurrence. Therefore, actual results and outcomes may materially differ from what may be expressed or forecasted in such forward looking statements. Internal and external factors that may cause such a difference include changes in interest rates and interest rate relationships; demand for products and services; the degree of competition by traditional and non-traditional competitors; changes in banking regulations; changes in tax laws; changes in prices, levies, and assessments; the impact of technological advances; governmental and regulatory policy changes; the outcomes of pending and future litigation and contingencies; trends in customer behavior and customer ability to repay loans; software failure, errors ormiscalculations; the ability of the Company to locate and correct all data sensitive computer codes; and the vicissitudes of the national economy. The Company undertakes no obligation to update, amend or clarify forward-looking statements, whether as a result of new information, future events, or otherwise. 19 COMMON STOCK DATA Firstbank Corporation Common Stock was held by 1,838 shareholders of record as of December 31, 2011. Total shareholders number approximately 2,800, including those whose shares are held in nominee name through brokerage firms. Our shares are listed on the NASDAQ Global Select Market under the symbol FBMI and are traded by several brokers. The range of high and low sales prices for shares of common stock for each quarterly period during the past two years is as follows: Quarter High Low 4th 2011 $ 5.36 $ 4.59 3rd 2011 $ 6.03 $ 4.78 2nd 2011 $ 6.27 $ 5.58 1st 2011 $ 7.15 $ 6.14 4th 2010 $ 5.96 $ 4.50 3rd 2010 $ 5.09 $ 4.00 2nd 2010 $ 6.99 $ 4.23 1st 2010 $ 8.25 $ 5.88 The prices quoted above were obtained from www.NASDAQ.com. Prices have been adjusted to reflect stock dividends. The following table summarizes cash dividends paid per share (adjusted for stock dividends) of common stock during 2011 and 2010. First Quarter $ $ Second Quarter Third Quarter Fourth Quarter Total $ $ Our principal sources of funds to pay cash dividends are the earnings of, and dividends paid by, our subsidiary banks. Under current regulations the subsidiary banks are restricted in their ability to transfer funds in the form of cash dividends, loans, and advances to the holding company (See Note 20 of the Notes to Consolidated Financial Statements). As of January 1, 2012, approximately$23.1 millionof the subsidiaries’ retained earnings were available for transfer in the form of dividends to the holding company without prior regulatory approval. In addition, the subsidiaries’ 2012 earnings are expected to be available for distributions as dividends to the holding company. As a condition of our issuance of preferred stock in early 2009, we were prohibited from increasing our dividend above the $0.90 per year paid in 2008 for three years without approval from the United States Treasury Department. STOCK PERFORMANCE The following graph compares the cumulative total shareholder return on the common stock of the Corporation to the Standard & Poor’s 500 Stock Index and the NASDAQ Bank Index, assuming a $100 investment at the end of 2006. The Standard & Poor’s 500 Stock Index is a broad equity market index. The NASDAQ Bank Index is composed of 416 banks and savings institutions as well as companies performing functions closely related to banking, such as check cashing agencies, currency exchanges, safe deposit companies and corporations for banking abroad. Cumulative total return is measured by dividing (i) the sum of (A) the cumulative amount of dividends for the measurement period, assuming dividend reinvestment, and (B) the difference between the share price at the end and the beginning of the measurement period; by (ii) the share price at the beginning of the measurement period. 20 The table below shows dollar values for cumulative total shareholder return plotted in the graph above. Firstbank Corporation $ S & P 500 $ NASDAQ Bank $ 21 MANAGEMENT’S RESPONSIBILITY FOR FINANCIAL REPORTING The management of Firstbank Corporation has the responsibility for preparing the accompanying consolidated financial statements and for their integrity and objectivity. The statements were prepared in accordance with accounting principles generally accepted in the United States of America. The consolidated financial statements include amounts that are based on management's best estimates and judgments. Management also prepared other information in the annual report and is responsible for its accuracy and consistency with the financial statements. The Company's 2011 consolidated financial statements have been audited by Plante & Moran PLLC independent registered public accounting firm. Management has made available to Plante & Moran all financial records and related data, as well as the minutes of Boards of Directors' meetings. Management believes that all representations made to Plante & Moran during the audit were valid and appropriate. MANAGEMENT’S REPORT ON INTERNAL CONTROL OVER FINANCIAL REPORTING The management of Firstbank Corporation is responsible for establishing and maintaining adequate internal control over financial reporting. The Company's internal control system is designed to provide reasonable assurance to the Company's management and Board of Directors regarding the reliability of financial reporting and the presentation of published financial statements. The system of internal control provides for division of responsibility and is documented by written policies and procedures that are communicated to employees with significant roles in the financial reporting process and updated as necessary. Management monitors the system of internal control for compliance. The Company maintains an internal auditing program that independently assesses the effectiveness of the internal controls and recommends possible improvements thereto. However, all internal control systems, no matter how well designed, have inherent limitations. The Company's management assessed the effectiveness of the Company's internal control over financial reporting as of December 31, 2011. In making this assessment, it used the criteria for effective internal control over financial reporting set forth by the Committee of Sponsoring Organizations of the Treadway Commission (COSO) in "Internal Control-Integrated Framework". Based on our assessment management concludes that, as of December 31, 2011, the Company's internal control over financial reporting is effective based on those criteria. FIRSTBANK CORPORATION /s/Thomas R. Sullivan Thomas R. Sullivan President & Chief Executive Officer (Principal Executive Officer) /s/ Samuel G. Stone Samuel G. Stone Executive Vice President & Chief Financial Officer (Principal Financial and Accounting Officer) Dated: March 12, 2012 22 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors and Shareholders Firstbank Corporation We have audited the accompanying consolidated balance sheet of Firstbank Corporation as of December 31, 2011 and 2010, and the related consolidated statements of income and comprehensive income, changes in shareholders' equity, and cash flows for each of the three years ended December 31, 2011. Our responsibility is to express an opinion on these financial statements. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion.Our audit of the financial statements included examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our audit also included performing such other procedures as we considered necessary in the circumstances. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Firstbank Corporation as of December 31, 2011 and 2010, and the results of its operations and its cash flows for each of the years in the three year period ended December 31, 2011 in conformity with accounting principles generally accepted in the United States of America. Plante & Moran, PLLC Grand Rapids, Michigan March 12, 2012 23 FIRSTBANK CORPORATION CONSOLIDATED BALANCE SHEETS (In Thousands of Dollars, Except for Share Data) December 31, ASSETS Cash and due from banks $ $ Short term investments Total cash and cash equivalents FDIC insured bank time certificates of deposit Trading Account Securities 2 13 Securities available for sale Federal Home Loan Bank stock Loans held for sale Loans, net of allowance for loan losses of $21,019 in 2011 and $21,431 in 2010 Premises and equipment, net Goodwill Core deposits and other intangibles Other real estate owned Accrued interest receivable and other assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY LIABILITIES Deposits: Non-interest bearing demand accounts $ $ Interest bearing accounts: Demand Savings Time Total Deposits Securities sold under agreements to repurchase and overnight borrowings Federal Home Loan Bank advances Subordinated Debentures Accrued interest payable and other liabilities Total Liabilities SHAREHOLDERS’ EQUITY Preferred stock; no par value, 300,000 shares authorized, 33,000 issued Common stock, no par value, 20,000,000 shares authorized; 7,892,486 and 7,803,816 shares issued and outstanding in 2011 and 2010 Retained earnings Accumulated other comprehensive income Total Shareholders’ Equity TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ See notes to consolidated financial statements. 24 FIRSTBANK CORPORATION CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (In Thousands of Dollars, Except for Per Share Data) Year Ended December 31, Interest Income: Loans, including fees $ $ $ Securities: Taxable Exempt from federal income tax Short term investments Total Interest Income Interest Expense: Deposits FHLB Advances and notes payable Subordinated debentures Other 83 96 Total Interest Expense Net Interest Income Provision for loan losses Net Interest Income after Provision for Loan Losses Non-Interest Income: Service charges on deposit accounts Gain on sale of mortgage loans Mortgage servicing, net of amortization 89 ) ) Gain/(loss) on trading account securities ) 3 ) Gain/(loss) on securities transactions ) 4 Courier and cash delivery services 0 Title insurance fees 0 0 Other Total Non-Interest Income Non-Interest Expense: Salaries and employee benefits Occupancy and equipment FDIC Insurance Premium Amortization of intangibles Outside professional services Advertising and promotions OREO expense and valuation write downs Other Total Non-Interest Expense Income or loss before Federal Income Taxes Federal Income Taxes NET INCOME $ $ $ Preferred Stock Dividends and Accretion of Discount on Preferred Stock NET INCOME AVAILABLE TO COMMON SHAREHOLDERS $ $ $ COMPREHENSIVE INCOME Net Income $ $ $ Change in unrealized gain on securities, net of tax and reclassification effects ) ) TOTAL COMPREHENSIVE INCOME $ $ $ Basic earnings per common share $ $ $ Diluted earnings per common share $ $ $ See notes to consolidated financial statements. 25 FIRSTBANK CORPORATION CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY FOR THE YEARS ENDED DECEMBER 31, 2011, 2010, AND 2009 (In Thousands of Dollars, Except for Share and per Share Data) Common Stock Preferred Stock Retained Earnings/ (Accumulated Deficit) Accumulated Other Comprehensive Income (Loss) Total Balances at January 1, 2009 $ Net income for 2009 Cash dividends on common stock - $0.40 per share ) ) Accrued dividends on preferred stock and accretion of discount on preferred stock 27 ) ) Amortization of stock warrants ) 27 0 Issuance of 33,000 shares of preferred stock and 578,948 warrants through the Treasury’s Capital Purchase Program $ Issuance of 93,730 shares of common stock through the dividend reinvestment plan Issuance of 7,375 shares of common stock from supplemental shareholder investments 49 49 Issuance of 49,337 shares of common stock Stock option and restricted stock expense Net change in unrealized gain/(loss) on securities available for sale, net of tax of $(148) ­­­­­ ­­­­­ ­­­­­ ) ) BALANCES AT DECEMBER 31, 2009 $ $ $ ) $ $ Net income for 2010 Cash dividends on common stock - $0.08 per share ) ) Accrued dividends on preferred stock and accretion of discount on preferred stock 29 ) ) Amortization of stock warrants ) 29 0 Issuance of 21,933 shares of common stock through the dividend reinvestment plan Issuance of 6,555 shares of common stock from supplemental shareholder investments 34 34 Issuance of 44,587 shares of common stock Stock option and restricted stock expense Net change in unrealized gain/(loss) on securities available for sale, net of tax of $(233) ­­­­­ ­­­­­ ­­­­­ ) ) BALANCES AT DECEMBER 31, 2010 $ Net income for 2011 Cash dividends on common stock - $0.04 per share ) ) Accrued dividends on preferred stock and accretion of discount on preferred stock 29 ) ) Amortization of stock warrants ) 29 0 Issuance of 11,610 shares of common stock through the dividend reinvestment plan 62 62 Issuance of 34,803 shares of common stock from supplemental shareholder investments Issuance of 42,379 shares of common stock Stock option and restricted stock expense Net change in unrealized gain/(loss) on securities available for sale, net of tax of $1,417 BALANCES AT DECEMBER 31, 2011 $ See notes to consolidated financial statements. 26 FIRSTBANK CORPORATION CONSOLIDATED STATEMENTS OF CASHFLOWS (In Thousands of Dollars) Year Ended December 31, OPERATING ACTIVITIES Net income $ $ $ Adjustments to reconcile net income to net cash from operating activities: Provision for loan losses Depreciation of premises and equipment Net amortization (accretion) of security premiums/discounts (Gain)/Loss on trading account securities 11 (3 ) (Gain)/Loss on securities transactions 37 (4 ) ) Amortization of intangibles Stock option and restricted stock grant compensation expense Gain on sale of mortgage loans ) ) ) Proceeds from sales of mortgage loans Loans originated for sale ) ) ) Deferred federal income tax expense/(benefit) ) Decrease/(increase) in accrued interest receivable and other assets ) (Decrease) in accrued interest payable and other liabilities ) ) ) NET CASH FROM OPERATING ACTIVITIES INVESTING ACTIVITIES Purchase of trading account securities 0 0 ) Proceeds from sales of securities available for sale Proceeds from maturities and calls of securities available for sale Purchase of securities available for sale ) ) ) Redemption/(purchase) of Federal Home Loan Bank stock, net 0 Net (increase)/decrease in portfolio loans Proceeds from sale of Other Real Estate Owned Net purchases of premises and equipment ) ) ) NET CASH USED IN INVESTING ACTIVITIES ) ) ) FINANCING ACTIVITIES Net increase in deposits Net increase/(decrease) in securities sold under agreements to repurchase and overnight borrowings ) Repayment of notes payable and other borrowings 0 0 ) Repayment of Federal Home Loan Bank borrowings ) ) ) Proceeds from Federal Home Loan Bank borrowings Cash proceeds from issuance of Preferred Stock and Warrants 0 0 Cash proceeds from issuance of Common Stock Cash dividends on Preferred Stock ) ) ) Cash dividends on Common Stock ) ) ) NET CASH FROM/(USED IN) FINANCING ACTIVITIES ) INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) Cash and cash equivalents at beginning of year CASH AND CASH EQUIVALENTS AT END OF YEAR $ $ $ Supplemental disclosure of cash flow information: Cash paid during the year for: Interest $ $ $ Income taxes $ $ $ Non cash transfer of loans to other real estate owned $ $ $ See notes to consolidated financial statements. 27 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 – SIGNIFICANT ACCOUNTING POLICIES Nature of Operations:Firstbank Corporation (the “Company”) is a bank holding company. Each of our subsidiary banks is a full service community bank. The subsidiary banks offer all customary banking services, including the acceptance of checking, savings and time deposits, and the making of commercial, agricultural, real estate, personal, home improvement, automobile and other installment and consumer loans. Our consolidated assets were, $1.485 billion as of December 31, 2011, and primarily represent commercial and retail banking activity. Mortgage loans serviced for others of $606 million, as of December 31, 2011, are not included in the consolidated balance sheet. Principles of Consolidation:The consolidated financial statements include the accounts of the Company and its subsidiaries, Firstbank – Alma; Firstbank (Mt. Pleasant); Firstbank – West Branch; Keystone Community Bank and Firstbank – West Michigan (the “Banks”); 1st Armored, Incorporated (sold March 31, 2010); 1st Title, Incorporated; 1st Investors Title, LLC; Austin Mortgage Company; and FBMI Risk Management Services, Inc., after elimination of inter-company accounts and transactions. These subsidiaries are wholly owned, except 1st Investors Title, LLC, which we held a 48% share at December 31, 2011. We do not consolidate their results into the results of the Company. Firstbank – St Johns was merged into Firstbank - Alma in 2011. Each of our five banks operates its own Mortgage Company. The operating results of these companies are consolidated into each Bank’s financial statements. During 2004 we formed a special purpose trust, Firstbank Capital Trust I, in 2006 we formed Firstbank Capital Trust II, and in 2007 we formed Firstbank Capital Trust III and Firstbank Capital Trust IV, for the sole purpose of issuing trust preferred securities. These trusts are not consolidated into our financial statements. Use of Estimates:The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reported period.Actual results could differ from those estimates. Investments:Investments are presented at fair value as required by accounting principles. Our investment portfolio is classified as available for sale, as such; adjustments to the fair value are reported as a change in equity. If a security is deemed to be other than temporarily impaired, the adjustment to fair value is recorded through the income statement. Certain Significant Estimates:The primary estimates incorporated into our financial statements, which are susceptible to change in the near term, include the allowance for loan losses, the determination of the fair value of certain financial instruments, fair value of investments, determination of state and federal tax assets and liabilities, goodwill, purchase accounting and core deposit intangible valuations, valuation of other real estate owned, and the valuation of mortgage servicing rights. Current Vulnerability Due to Certain Concentrations:Our business is concentrated in the mid-central and southwestern sections of the lower peninsula of Michigan. While the loan portfolio is diversified, the customers’ ability to honor their debts is partially dependent on the local economies. Our service area is primarily dependent on manufacturing (automotive and other), agricultural and recreational industries. Most commercial and agricultural loans are secured by business assets, including commercial and agricultural real estate and federal farm agency guarantees. Generally, consumer loans are secured by various items of personal property and mortgage loans are secured by residential real estate. Our funding sources include time deposits and other deposit products which bear interest. Periods of rising interest rates result in an increase in our cost of funds and an increase in the yields on certain assets. Conversely, periods of falling interest rates result in a decrease in yields on certain assets and costs of certain funds. Cash and Cash Equivalents:Cash and cash equivalents include cash on hand, amounts due from banks and short term investments with an original maturity of 90 days or less, which include interest bearing deposits with banks and the Federal Reserve, federal funds sold, and overnight money market fund investments. Generally, federal funds and overnight money market funds are purchased for a one day period. We report customer loan transactions, deposit transactions and repurchase agreements and overnight borrowings on a net basis within our cash flow statement. Trading Account Securities: From time to time, we invest in the common stock of other companies. Trading account securities are adjusted to fair value through the income statement, with increases in value reflected as non-interest income and decreases in value reflected as a decrease to non-interest income. Securities Available for Sale:Securities available for sale consist of bonds and notes which might be sold prior to maturity due to changes in interest rate, prepayment risks, yield and availability of alternative investments, liquidity needs or other factors. Securities classified as available for sale are reported at their fair value and the related unrealized holding gain or loss (the difference between the fair value and amortized cost of the securities so classified) is reported in other comprehensive income. Other securities such as Federal Home Loan Bank stock are carried at cost. Interest income includes amortization of purchase premium or discount. Premiums and discounts on securities are amortized on the level-yield method.Gains and losses on sales are recorded on the trade date and are determined using the specific identification method. 28 Declines in the fair value of securities below their cost that are other than temporary are reflected as realized losses. In estimating other-than-temporary losses, management considers: (1) the length of time and extent that fair value has been less than carrying value; (2) the financial condition and near term prospects of the issuer; and (3) the Company’s ability and intent to hold the security for a period of time sufficient to allow for any anticipated recovery in fair value. Mortgage Banking Activities:Servicing rights are recognized as assets based on the allocated value of retained servicing rights on loans sold. Servicing rights are expensed in proportion to, and over the period of, estimated net servicing revenues. Impairment is evaluated based on the fair value of the rights, using groupings of the underlying loans as to interest rates. Any impairment of a grouping is reported as a valuation allowance. Servicing fee income is recorded for fees earned for servicing loans. The fees are based on a contractual percentage of the outstanding principal or a fixed amount per loan and are recorded as income when earned. Amortization of mortgage serving rights is netted against loan servicing fee income in the income statement. Mortgage Derivatives: From time to time, we enter into mortgage banking derivatives such as forward contracts and rate lock commitments in the ordinary course of business. The derivatives are not designated as hedges and are carried at fair value. The net gain or loss on mortgage banking derivatives is included in gain on sale of loans. Loans Held for Sale:Mortgage loans originated and intended for sale in the secondary market are carried at the lower of aggregate cost or market, as determined by outstanding commitments from investors. Net unrealized losses, if any, are recorded as a valuation allowance and charged to earnings. Mortgage loans held for sale are generally sold with servicing rights retained. Gains and losses on sales of mortgage loans are based on the difference between the selling price and the carrying value of the related loan sold, which is reduced by the cost allocated to the servicing right. We generally lock in the sale price to the purchaser of the loan at the same time we make a rate commitment to the borrower. Loans:Loans receivable, for which management has the intent and ability to hold for the foreseeable future or payoff are reported at their outstanding unpaid principal balances, net of any deferred fees or costs on originated loans, unamortized premiums or discounts. Loan origination fees and certain origination costs are capitalized and recognized as an adjustment to yield of the related loan. Interest income is reported on the interest method and includes amortization of net deferred loan fees and costs over the loan term without anticipating prepayments. Interest income on mortgage and commercial loans is discontinued at the time the loan becomes 90 days delinquent unless the credit is well secured and in process of collection. Consumer and unsecured consumer line of credit loans are typically charged off no later than 120 days past due. Loans are placed on nonaccrual or charged off at an earlier date if collection of principal or interest is considered doubtful. All interest accrued, but not received, for loans placed on nonaccrual status, is reversed against interest income. Interest received on such loans is accounted for on the cash-basis or cost-recovery method until qualifying for return to accrual. Loans are returned to accrual status when all of the principal and interest amounts contractually due are brought current and future payments are reasonably assured. Loans classified as troubled debt restructurings (TDR’s) are accounted for in generally the same manner as all other loans. If the loan is in accrual status at the time of the restructuring, the borrower has the ability to make the payments under the restructured terms, and the restructuring does not forgive principal, the loan remains on an accrual basis under the new terms. If there is a forgiveness of debt or partial charge off, the loan will generally be placed on nonaccrual status with any accrued interest reversed against interest income. If a loan is in nonaccrual status at the time of a restructuring or subsequently becomes nonaccrual, it will remain in nonaccrual status until the borrower has demonstrated the ability to make the payments under the restructured terms by making a minimum of six months of payments. If the borrower makes the six months of payments without becoming past due 30 days or more, it will be returned to accrual status. The determination of the need for an allowance for loan loss adjustment is based on the sum of: 1) a factor relating to historical losses multiplied times the balance of the loan, and 2) a net present value adjustment relating to a change in interest rate, if applicable. The amount recorded in the allowance for loan losses for restructured loans during the years ended December 31, 2011 and 2010 was $591,000 and $704,000, respectively. Restructured loans charged off in 2011 were $2.4 million, while we had no charge offs of restructured loans in 2010. Allowance for Loan Losses:The allowance for loan losses is a valuation allowance for probable incurred credit losses. Management uses a quantitative and qualitative methodology for analyzing factors which impact the allowance for loan losses consistently across its five banking subsidiaries. The process applies risk factors for historical charge-offs and delinquency experience, portfolio segment weightings and industry and regional factors and trends as they affect the banks’ portfolios. Consideration of exposures to industries potentially most affected by risks in the current economic and political environment, and the review of potential risks in certain credits that are considered part of the non-performing loan category contributed to the establishment of the allowance levels at each bank. Loan losses are charged off against the allowance when management believes the uncollectibility of a loan balance is confirmed. 29 Loans are reviewed on an ongoing basis for impairment. A loan is impaired when it is probable that we will be unable to collect all amounts due according to the contractual terms of the loan agreement. Impaired loans are measured based on the present value of expected cash flows discounted at the loan’s effective interest rate or, as a practical expedient, the fair value of collateral, if the loan is collateral dependent. Loans considered to be impaired are reduced to the present value of expected future cash flows or to the fair value of collateral by allocating a portion of the allowance for loan losses to such loans. If these allocations cause an increase in the allowance for loan losses such increase is reported as provision for loan loss through the income statement. Increases or decreases in carrying value due to changes in estimates of future payments or the passage of time are reported as reductions or increases in the provision for loan losses. Smaller balance homogeneous loans such as residential first mortgage loans secured by one to four family residences, residential construction, automobile, home equity and second mortgage loans, are collectively evaluated for impairment. Commercial loans and first mortgage loans secured by other properties are evaluated individually for impairment. When credit analysis of the borrower’s operating results and financial condition indicates the underlying ability of the borrower’s business activity is not sufficient to generate adequate cash flow to service the business’ cash needs, including our loans to the borrower, the loan is evaluated for impairment. Often this is associated with a delay or shortfall in payments of 90 days or less. Commercial and commercial real estate loans are rated on a scale of 1 to 10, with grades 1 to 4 being pass grades, 5 watch, 6 special mention, 7 substandard, 8 impaired, 9 doubtful and 10 loss. Loans graded 6, 7, and 8 are reviewed for possible impairment at least quarterly. Loans are generally moved to nonaccrual status when 90 days or more past due and considered impaired. Impaired loans, or portions thereof, are charged off when deemed uncollectible.For a more complete explanation of our loan grading system, see Note 6. Premises and Equipment:Premises and equipment are stated on the basis of cost less accumulated depreciation. Depreciation is computed over the estimated useful lives of the assets, primarily by accelerated methods for income tax purposes and by the straight line method for financial reporting purposes.Buildings and related components are assigned useful lives ranging from 5 to 33 years. Furniture, fixtures and equipment are assigned useful lives ranging from 3 to 10 years. Other Real Estate Owned:Other real estate owned includes properties acquired through either a foreclosure proceeding or acceptance of a deed in lieu of foreclosure and is initially recorded at the fair value less estimated carrying and selling costs when acquired, establishing a new cost basis. These properties are evaluated periodically and, if fair value is deemed to have declined subsequent to foreclosure, a valuation allowance is recorded through noninterest expense. Costs incurred for the property after foreclosure are expensed as incurred. Other real estate owned totaled $5.3 million and $8.3 million at December 31, 2011 and 2010. Gains and losses on the sale of other real estate owned are recorded on the income statement as other income. The following table summarizes the activity associated with other real estate owned. (In Thousands of Dollars) Balance at beginning of year $ $ Properties transferred into OREO Valuation impairments recorded ) ) Proceeds from sale of properties ) ) Gain or (loss) on sale of properties 95 ) Balance at end of year $ $ Goodwill and Other Intangible Assets: Goodwill results from business acquisitions and represents the excess of the purchase price over the fair value of acquired tangible assets and liabilities and identifiable intangible assets. Goodwill is assessed at least annually for impairment and any such impairment is recognized in the period identified. A more frequent assessment is performed if conditions in the market place or changes in the company’s organizational structure occur. We use a discounted income approach and a market valuation model, which compares the inherent value of our company to valuations of recent transactions in the market place to determine if our goodwill has been impaired. See footnote 8 for additional information. Other intangible assets consist of core deposit intangibles arising from whole bank and branch acquisitions. They are initially measured at fair value and then are amortized on an accelerated method over their estimated useful lives. Long Term Assets:Premises and equipment, core deposit and other intangible assets, and other long-term assets are reviewed for impairment when events indicate their carrying amount may not be recoverable from future undiscounted cash flows. If impaired, a charge is taken to earnings, and the assets are written down to new estimate of fair value. 30 Loan Commitments and Related Financial Instruments:Financial instruments include off-balance sheet credit instruments, such as commitments to make loans and commercial letters of credit, issued to meet customer financing needs. The face amount for these items represents the exposure to loss, before considering customer collateral or ability to repay. Such financial instruments are recorded when they are funded. Income Taxes:We record income tax expense based on the amount of taxes due on our tax return plus the change in deferred taxes, computed based on the future tax consequences of temporary differences between the carrying amounts and tax bases of assets and liabilities using enacted tax rates. A valuation allowance is recorded, if needed, and reduces deferred tax assets to the amount expected to be realized. Earnings Per Share:Basic earnings per share is calculated by dividing net income available for common shareholders (net income less preferred stock dividends and accretion of the preferred stock discount) by the weighted average number of common shares outstanding. Diluted earnings per share is calculated by dividing net income available for common shareholders by the weighted average common shares outstanding including the dilutive effect of additional common shares that may be issued under outstanding stock options and warrants. Comprehensive Income:Comprehensive income consists of net income and changes in unrealized gains and losses on securities available for sale, net of tax, which is recognized as a separate component of equity. Accumulated other comprehensive income consists of unrealized gains and losses on securities available for sale, net of tax. Recent Accounting Pronouncements:Troubled Debt Restructurings - In April 2011, the FASB issued ASU 2011-02 “A Creditor’s Determination of Whether a Restructuring is a Troubled Debt Restructuring”, which provides additional guidance to help creditors in determining whether a creditor has granted a concession and whether a debtor is experiencing financial difficulties for purposes of determining whether a restructuring constitutes a troubled debt restructuring. The amendments in this update were effective for the Corporation for the year ended December 31, 2011. The impact of the adoption of this standard was resulted in additional loans being identified as restructured as disclosed in Footnote 8 - Loans. Effect of Newly Issued Accounting Standards: Fair Value - In May 2011, the FASB issued ASU 2011-04 “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS. “The standard clarifies existing fair value measurement and disclosure requirements and changes existing principles and disclosure guidance. Clarifications were made to the relevancy of the highest and best use valuation concept, measurement of an instrument classified in an entity’s shareholder’s equity and disclosure of quantitative information about the unobservable inputs for level 3 fair value measurements. Changes to existing principles and disclosures included measurement of financial instruments managed within a portfolio, the application of premiums and discounts in fair value measurement, and additional disclosures related to fair value measurements. The updated guidance and requirements are effective for financial statements issued for the first interim or annual period beginning after December 15, 2011, and should be applied prospectively. The adoption of this standard is not expected to have a material effect on the Company’s financial statement. Comprehensive Income - In June 2011, the FASB issued ASU 2011-05 “Presentation of Comprehensive Income”. This standard requires an entity to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but continuous statements.This standard eliminates the option to present the components of other comprehensive income as part of the statement of equity. This standard is effective for fiscal years and interim periods with those years beginning after December 15, 2011. The implementation of this standard will only change the presentation of comprehensive income; it will not have an impact on the Company’s financial position or results of operations. In December 2011, the FASB issued ASU 2011-12. This standard defers the requirement to present reclassification adjustments for each component of OCI in both net income and OCI on the face of the financial statements. Goodwill - In September 2011, the FASB issued ASU 2011-08 “Testing Goodwill for Impairment.”This standard gives an entity the option to assess qualitative factors to determine if goodwill is impaired.If the qualitative assessment indicates no impairment, a quantitative goodwill impairment test is not required.The standard is effective for fiscal years beginning after December 15, 2011, and early adoption is permitted. The adoption of this standard is not expected to have a material effect on the Company’s financial statements. Loss Contingencies:Loss contingencies, including claims and legal actions arising in the ordinary course of business, are recorded as liabilities when the likelihood of loss is probable and an amount or range of loss can be reasonably estimated. Management does not believe there are such matters that will have a material effect on the financial statements as of December 31, 2011. Fair Value of Financial Instruments:Fair values of financial instruments are estimated using relevant market information and other assumptions, as more fully disclosed in a separate note. Fair value estimates involve uncertainties and matters of significant judgment regarding interest rates, credit risk, prepayments, and other factors, especially in the absence of broad markets for particular items. Changes in assumptions or in market conditions could significantly affect the estimates. Reclassification:Certain 2009 and 2010 amounts may have been reclassified to conform to the 2011 presentation. Operating Segments:While the chief decision-makers monitor the revenue streams of the various products and services, operations are managed and financial performance is evaluated on a company wide basis. Operating segments are aggregated into one as operating results for all segments are similar. Accordingly, all of the financial service operations are considered by management to be aggregated in one reportable operating segment. NOTE 2 – ACQUISITIONS AND DIVESTITURES On March 31, 2010, we sold our 1st Armored, Inc. armored car company. No gain or loss was recorded on the transaction. Historical earnings from 1st Armored, Inc. are included in the financial statements presented through the date of its sale within this report. Financial results subsequent to March 31, 2010 are excluded for 1st Armored, Inc. as the sale transaction was completed on that date. NOTE 3 – RESTRICTIONS ON CASH AND DUE FROM BANKS Our subsidiary banks are required to maintain average reserve balances in the form of cash and non-interest bearing balances due from the Federal Reserve Bank. The average reserve balances required to be maintained during 2011 and 2010 were $14,561,000 and $9,471,000, respectively. These balances earned interest at a rate of 0.25% during both 2011 and 2010. 31 NOTE 4 – SECURITIES The fair value of securities available for sale was as follows: (In Thousands of Dollars) Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Carrying Value Securities Available for Sale: December 31, 2011: U.S. governmental agency $ $ $ ) $ States and political subdivisions ) Mortgage Backed Securities ) Collateralized Mortgage Obligations ) Equity and Other Securities 58 0 Total $ $ $ ) $ December 31, 2010: Treasury notes $ $
